Citation Nr: 1423529	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition/degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel






INTRODUCTION

The Appellant had active duty for training (ACDUTRA) in the Army National Guard from March 8, 1967. Through July 7, 1967, with total National Guard service from December 22, 1965, through December 21, 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, denying the claim currently on appeal.  

In addition to the physical claims file, electronic paperless files (Virtual VA and the Veterans Benefits Management System) are associated with this claim.  Additional evidence, to include a statement from the Appellant's representative dated March 2014, has been reviewed by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that he is entitled to service connection for a low back disorder.  Specifically, the Appellant has alleged that he suffered an injury to his back while serving with the National Guard in 1971.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Appellant underwent a VA examination of the spine in August 2008.  It was noted that the Appellant reported having back pain ever since military service following a fall.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or, injury incurred while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).  In the present case, the Appellant would have been on INACDUTRA at the time of his alleged injury in April 1971.  

In light of the above, the Board finds that the Appellant should be scheduled for a new VA examination so that an opinion regarding etiology may be provided.  Despite the allegations of back pain since military service, the August 2008 VA examiner failed to offer any medical opinion as to etiology.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  As such, the Appellant should again be examined and the examiner is asked to opine as to whether it is at least as likely as not that the Appellant's current back disability manifested during, or as a result of, an injury during National Guard service in 1971.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The Appellant should be contacted and notified of additional types of evidence, including lay statements, that can be provided VA to support his allegation of an injury during National Guard service in 1971.  If any additional evidence is received from the Appellant, it should be included in the claims file.  

2.  The Appellant should then be scheduled for a VA examination before an appropriate physician regarding the etiology of his low back condition.  The Appellant's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All indicated tests and studies should be performed, and after reviewing the evidence of record, the examiner should opine as to whether it is at least as likely as not that the Appellant's current low back disability manifested as a result of an injury sustained during National Guard service in 1971.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Appellant's lay assertions of an in-service injury and of chronic symptomatology since military service.  

3.  Then, the RO/AMC should review the claims file to ensure that the Board's remand directives have been followed.  If the Board's remand directives have not been followed, then the RO/AMC should take any necessary action to ensure substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Appellant's claim.  If the determination remains unfavorable to the Appellant, then the RO/AMC should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Appellant and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



